                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                        )
                                                 )
                         v.                      )       Criminal No. 16-34
                                                 )
                                                 )       Judge Cathy Bissoon
JAMES W. THORNTON,                               )
                                                 )
                         Defendant.              )


                                                ORDER

          Defendant has transmitted correspondence to the Court, dated September 11, 2019,

requesting assistance as relates to the Bureau of Prison’s (BOP’s) calculation of his credit for

time-served. The Court does not accept correspondence from litigants, and requests for relief

must be made in the form of a motion, directed to the Clerk of Court for filing on the case

docket.

          Moreover, the calculation of credit for time-served is, in the first instance, entrusted to

the BOP; a defendant first must exhaust administrative remedies before presenting the issue to

the court; and, once administrative remedies have been exhausted, a proper judicial challenge is

brought in the District of confinement, not (necessarily) where the sentence was imposed. Clark

v. Allenwood, 665 Fed. App’x 136, 137-38 (3d Cir. Nov. 16, 2016); U.S. v. Vidal, 647 Fed.

App’x 59, 60 (3d Cir. Apr. 18, 2016).

          Finally, Defendant is mistaken in his belief that the Court “credited [him for time-served]

to start from the date of offense, 07-26-2015.” Rather, the Judgment specified that credit would

be provided for time-served “on any federal detainer.” Doc. 85 at pg. 2.
       Defendant’s correspondence, and the attachments thereto, are being returned to him along

with a copy of this Order.

       IT IS SO ORDERED.



October 7, 2019                                           s\Cathy Bissoon
                                                          Cathy Bissoon
                                                          United States District Judge

cc (via ECF email notification):

All Counsel of Record


cc (via First-Class U.S. Mail):

James W. Thornton
USMS 37868068
FCI Terre Haute
P.O. Box 33
Terre Haute, IN 47808




                                              2
